Title: Memorandum Books, 1780
From: Jefferson, Thomas
To: 


          1780.
          
            
              Jan.
              1.
              
              Gave Norwell’s man 24/.
            
            
              
              2.
              
              Pd. Martin houshold expences £7–4.
            
            
              
              4.
              
              Gave in charity £3.
            
            
              
              8.
              
              Pd. houshold expences 30/.
            
            
              
              9.
              
              Pd. Giovanni for sundries £10–10.
            
            
              
              10.
              
              Pd. Nicholson for a book £6.
            
            
              
              11.
              
              Gave Mrs. Jefferson for sundries £49–10.
            
            
              
              15.
              
              Pd. Mrs. Hallam 1st. quarter for Patsy’s dancing £20–2.
            
            
              
              Pd. houshold expences 36/.
            
            
              
              17.
              
              Pd. houshold expences £3–6.
            
            
              
              Gave Mrs. Jefferson £3.
            
            
              
              Pd. for a book 54/.
            
            
              
              18.
              
              Pd. houshold expences £43–16.
            
            
              
              19.
              
              Gave in charity £3.
            
            
              
              20.
              
              Recd. of Treasurer arrears of salary to Dec. 31. £1480–2.
            
            
              
              21.
              
              Pd. houshold expences £50–8.
            
            
              
              22.
              
              Pd. David Middleton 24/.
            
            
              
              24.
              
              Pd. Giovanni making boy’s clothes £21.
            
            
              
              Pd. Mr. Eppes’s Moses for a brush £3.
            
            
              
              25.
              
              Pd. Giovanni for 2 pr. cotton stockings £60.
            
            
            
              
              Recd. of Mrs. Ambler in rent 12. barrels corn.
            
            
              
              Pd. Wiley houshold expences £107–17.
            
            
              
              Pd. do. for shaving £5.
            
            
              
              26.
              
              Recd. of Mrs. Ambler balance of rent 5. Barr. corn.
            
            
              
              Pd. London mending windows 30/.
            
            
              
              27.
              
              Pd. Rob. Anderson (tavern keeper) in full £66–15.
            
            
              
              Pd. Litchford for beer £6.
            
            
              Jan.
              28.
              
              Gave Mrs. Jefferson for sundries £22–14.
            
            
              
              Pd. houshold expences £15–18.
            
            
              
              31.
              
              Pd. for repairg. Mr. Eppes’s watch £10–10.
            
            
              
              31.
              
              Pd. for chrystal Mrs. Carr’s watch £4–10.
            
            
              
              Pd. houshold expences £23–14.
            
            
              
              Mrs. Jefferson for sundries £21–6.
            
            
              Feb.
              2.
              
              Recd. of T. Garth by Mr. Hawkins £1500.
            
            
              
              Pd. Wm. Norwell for corn £406.
            
            
              
              ✓
              Pd. into Treasury in discharge of Mr. Wayles’s debt to Farrell & Jones £1666–13–8.
            
            
              
              Recd. of Cary Wilkerson 7. barr. corn in part of rent. He owes 7. barr. more.
            
            
              
              3.
              
              Pd. for 3. books £17–10.
            
            
              
              Mr. Lee’s rent is 37. barr. corn.
            
            
              
              4.
              
              Gave Mrs. Jefferson to pay for an apron £119–10s.
            
            
              
              Recd. from John Reid for law business formerly done £20–8.
            
            
              
              Pd. Giovanni for a book £45.
            
            
              
              7.
              
              Pd. Wily houshold expences £20–14.
            
            
              
              Note the Auditors by an error in their accounts have occasioned me to receive £379–16. over my salary to the 31st. of Decemb.
            
            
              
              Pd. houshold expences £9.
            
            
              
              9.
              
              Pd. Giovannini in part of wages £90.
            
            
            
              
              10.
              
              Gave in Charity £3.
            
            
              
              Do. £3.
            
            
              
              11.
              
              Pd. houshold expences £6–6.
            
            
              
              Gave Mrs. Jefferson £2–14.
            
            
              
              Gave in charity 42/.
            
            
              Feb.
              12.
              
              Pd. Dav. Middleton 10/6.
            
            
              
              Pd. houshold expences £15–6.
            
            
              
              13.
              
              Lent John King of King William £12.
            
            
              
              14.
              
              Gave Mrs. Jefferson £6–6.
            
            
              
              Pd. houshold expences 24/.
            
            
              
              15.
              
              Gave Colo. Finnie order on Ellis for rent due from Lee’s estate 27. Barr. corn to be repd. in corn at Richmond.
            
            
              
              Pd. Litchford for 30. galls. ale £108.
            
            
              
              Pd. houshold expences 24/.
            
            
              
              Gave Mrs. Jefferson 6/.
            
            
              
              Recd. of Cary Wilkerson 7. Barr. corn balance of rent.
            
            
              
              Sent the 7. Barr. corn before mentd. to Colo. Finnie to be repd. as before.
            
            
              
              Pd. houshold expences 24/.
            
            
              
              16.
              
              Pd. Beall for Mrs. Eppes £48–15 
            
            
              
              Pd. do. for Mrs. Jefferson £25–1.
            
            
              
              Pd. Martin for a cask £9.
            
            
              
              18.
              
              Pd. houshold expences £15.
            
            
              
              Recd. from Treasurer balas. of salary for January £245–4.
            
            
              
              Pd. Thomas Moseley for A. S. Jefferson by order of John Bolling £500. Note only charge her so much of it as will discount one year’s interest on her money in my hands & give the rest.
            
            
              Feb.
              19.
              
              Pd. for ribbon £2–14.
            
            
              
              Pd. for sundries £13–8.
            
            
              
              Gave Mrs. Jefferson for sundries £30–12.
            
            
              
              Gave in charity £3.
            
            
              
              Gave Mrs. Jefferson £24.
            
            
              
              Pd. Horton for beer £134.
            
            
              
              20.
              
              Pd. Giovanni for thread £4–16.
            
            
              
              Gave our negroes to buy meat £14–15.
            
            
              
              Pd. ferrge. at Cowles £9.
            
            
              
              Gave ferrymen 12/.
            
            
              
              21.
              
              Gave Bob for ferrge. to Brandon 48/.
            
            
            
              
              24.
              
              Pd. ferrge. & ferrymen at Shirley 30/.
            
            
              
              25.
              
              Pd. ferrge. at Richmond 12/.
            
            
              
              Pd. entertt. at Hogg’s £11–2.
            
            
              
              27.
              
              Pd. for oats at Byrd ordinary £3.
            
            
              ✓
              29.
              
              Recd. of T. Garth £516–6.
            
            
              
              ✓
              Delivd. T. Garth notes for 2. hhds. tobo. wt. 909 & 890 nett = 1799 ℔.
            
            
              Mar.
              2.
              
              Gave Jupiter for ferrge. to A. Winston’s 30/.
            
            
              
              4.
              
              Pd. Patrick Morton for stocks & grafting £39.
            
            
              
              5.
              
              Recd. of T. Garth for Philip Mazzei £383–18–3½.
            
            
              
              8.
              
              Pd. Martin for Joseph Neilson £23–8.
            
            
              
              Gave watermen for setting me over the Byrd 36/.
            
            
              
              11.
              
              Gave Zach. at Tuckahoe 36/.
            
            
              
              Pd. entertt. at Hogg’s £26–2.
            
            
              
              12.
              
              Gave Dr. Currie’s John 30/.
            
            
              
              14.
              
              Repd. Mr. Eppes for tooth brushes £10–16.
            
            
              
              Pd. Cowles former & present ferrges. £15–12.
            
            
              
              Gave ferrymen 18/.
            
            
              Mar.
              15.
              
              Pd. for milk 24/.
            
            
              
              16.
              
              Recd. for a cow sold £100.
            
            
              
              Pd. houshd. expences 24/.
            
            
              
              Pd. into loan office for Philip Mazzei & took certificate £384–18.
            
            
              
              17.
              
              Pd. houshd. exp. 24/.
            
            
              
              Recd. from Colo. W. Finnie for waggon hire till his leavg. office £318.
            
            
              
              Note he had paid my tax in Wmsbgh. £132. so that whole waggon hire was £450.
            
            
              
              18.
              
              Pd. houshold exp. 24/.
            
            
              
              19.
              
              Pd. houshold exp. 24/ do. 36/.
            
            
              
              20.
              
              Pd. do. 24/.
            
            
              
              Recd. from Greenhow what had been twice pd. £7–10.
            
            
              
              Mrs. Jefferson for sundries £3.
            
            
              
              22.
              
              Pd. houshold exp. 24/.
            
            
              
              Recd. of Joseph Thompson his debt £150.
            
            
              
              Pd. houshd. exp. 24/.
            
            
              
              23.
              
              Pd. do. 24/.
            
            
              
              Recd. for coal £12.
            
            
            
              
              24.
              
              Pd. houshd. exp. 24/—gave in charity £3.
            
            
              
              25.
              
              Pd. houshd. exp. 24/.
            
            
              
              Gave Mrs. Jefferson to purchase sundr. £165–8.
            
            
              
              Pd. Abell for mendg. chariot last year £45–2.
            
            
              
              Pd. houshd. exp. 8/.
            
            
              
              26.
              
              Pd. do. 24/—pd. for 1 quart seed peas £6.
            
            
              
              Plumbs, peaches, cherries begin to blossom.
            
            
              
              27.
              
              Pd. houshold expences 24/—do. £3–12.
            
            
              
              Pd. gardener at Green spring for seeds £39.
            
            
              
              28.
              
              Pd. ferrge. at Cowles 48/—gave ferrymen 24/.
            
            
              Mar.
              29.
              
              Pd. ferrge. at Richmond £3–12.
            
            
              
              Gave ferrymen 18/.
            
            
              
              30.
              
              Gave servt. at Ampthill 30/.
            
            
              
              Gave workmen at Foundery £10–10.
            
            
              
              31.
              
              Gave in Charity £3.
            
            
              
              Left with George to buy coal £12.
            
            
              
              Pd. entertt. at Hogg’s £35–4.
            
            
              
              Pd. for mending saddle £4–10.
            
            
              Apr.
              2.
              
              Pd. ferrge. at Cowle’s 48/.
            
            
              
              3.
              
              Pd. houshold expences by Mrs. Jefferson in my absence £30–12.
            
            
              
              Pd. houshold expences £9—do. 24/.
            
            
              
              Gave Mrs. Jefferson £3.
            
            
              
              Exchanged with Mr. Wythe my 3. year old roan horse colt at Elk-hill for a sorrel horse (Thor) of his. They are to be valued by Jerm. Baker at the old prices & the difference paid according to the depreciation. I am to have my horse broke, & delivered next spring unless sooner called for.
            
            
              
              4.
              
              Pd. for 1 ℔ allum £3–11.
            
            
              
              5.
              
              Pd. houshold expences £3.
            
            
              
              Pd. Wily for houshold expences £98–18.
            
            
              
              Pd. do. for catering to this day £51–2.
            
            
              
              6.
              
              Pd. houshold expences £3–18.
            
            
              
              Recd. of Treasurer my salary Feb. & Mar. £1250.
            
            
              
              Recd. for coal £15–12.
            
            
              Apr.
              6.
              
              Gave Mrs. Jefferson £72.
            
            
              
              Gave in charity £4–16.
            
            
            
              
              Pd. houshold expences £18.
            
            
              
              7.
              
              Pd. houshold expences £3–18.
            
            
              
              Pd. Jones the barber £12.
            
            
              
              Pd. Mrs. Hallam 2d. quarter for Patsy £30.
            
            
              
              Pd. Giovanni for cheese £32–8.
            
            
              
              Pd. Craig for mendg. instrument case £20.
            
            
              
              Pd. for 100 ℔ sugar £210.
            
            
              
              Pd. for 30 ℔ Chocolate nuts £135.
            
            
              
              Pd. houshold expences £4–10.
            
            
              
              Pd. Wood & Maupin Sadler’s acct. £166–8.
            
            
              
              8.
              
              Pd. houshold expences £5–14.
            
            
              
              Pd. James Southall in full £125–8.
            
            
              
              Recd. from state Q. M. waggon hire £210.
            
            
              
              Pd. Majr. Mercer for wine £463–10.
            
            
              
              Gave Mrs. Jefferson £26–14.
            
            
              
              9.
              
              Pd. ferrge. at Cowle’s £10–4.
            
            
              
              Gave ferrymen 36/.
            
            
              
              10.
              
              Gave Mrs. Jefferson £15.
            
            
              
              14.
              
              Pd. houshold expences at Richmd. £20–8.
            
            
              
              17.
              
              Pd. for tooth brush 18/.
            
            
              
              Pd. for shaloon for Mr. Eppes £12.
            
            
              
              Got possession of Colo. Turpin’s house.
            
            
              
              ✓
              Recd. from T. Garth £676–10.
            
            
              
              19.
              
              Pd. for 20 6 bushels coal £36. £12.
            
            
              
              Pd. houshold expences £15.
            
            
              
              21.
              
              Pd. houshold expences £3.
            
            
              Apr.
              22.
              
              Recd. of Mr. F. Eppes £12.
            
            
              
              23.
              
              Gave Mrs. Jefferson for sundries 30/.
            
            
              
              24.
              
              Pd. houshold expences £12.
            
            
              
              Pd. Colo. Harrison houshold expences £60.
            
            
              
              27.
              
              Gave in Charity £3.
            
            
              
              28.
              
              Pd. houshold expences £12–12.
            
            
            
              
              Gave in charity £3.
            
            
              
              29.
              
              Gave in charity £3.
            
            
              May
              2.
              
              Gave Mrs. Jefferson for sundries £8–14.
            
            
              
              Pd. mending boots 24/.
            
            
              
              Pd. houshold expences £3.
            
            
              
              Pd. do. £9.
            
            
              
              Pd. Trueheart for a hat £250.
            
            
              
              3.
              
              Gave Mrs. Jefferson for sundries £15.
            
            
              
              Pd. houshold expences £12.
            
            
              
              Pd. do. £134–8.
            
            
              
              6.
              
              Pd. H. Skipwith in full for flour £282–8.
            
            
              
              Pd. houshold expences £9.
            
            
              
              Pd. do. £18.
            
            
              
              9.
              
              Recd. from Treasurer salary for April £625.
            
            
              
              Gave in charity £3.
            
            
              
              10.
              
              Pd. for coal £20.
            
            
              
              Pd. houshold expences £9.
            
            
              
              11.
              
              Pd. do. £8–8.
            
            
              
              Pd. do. £80–5.
            
            
              
              Pd. Hogg account for dinner £9.
            
            
              May
              12.
              
              Gave Mrs. Jefferson £10–16.
            
            
              
              13.
              
              Gave in Charity £12.
            
            
              
              14.
              
              Pd. Mrs. Miller for milk to this day £36.
            
            
              
              Pd. houshold expences 12/.
            
            
              
              16.
              
              Gave Bob to pay ferriage 48/.
            
            
              
              19.
              
              Pd. houshold expences £36.
            
            
              
              Pd. do. £68–2.
            
            
              
              20.
              
              Pd. houshold expences £36.
            
            
              
              22.
              
              Recd. for waggoning for Jonathan Clarke £1400.
            
            
              
              23.
              
              Gave Mrs. Jefferson £38–8.
            
            
              
              24.
              
              Pd. Colo. Southall for 20. barrels corn £600.
            
            
              
              26.
              
              Pd. for 10 ℔ coffee £60.
            
            
              
              28.
              
              Pd. T. M. Randolph houshold expences £255–6.
            
            
              
              29.
              
              Gave in Charity £5–10.
            
            
              
              Pd. houshold expences £46–4.
            
            
              
              30.
              
              Pd. Arch. Cary houshold expences £130–16.
            
            
              
              31.
              
              Recd. from Mr. Harvie for waggoning £18.
            
            
              
              Recd. from Mr. Irving for do. £33.
            
            
            
              
              Recd. from Mr. Marsden for do. £15.
            
            
              June
              2.
              
              Gave in Charity £3.
            
            
              
              4.
              
              Pd. houshold expences £26–2.
            
            
              
              5.
              
              Gave in charity £3.
            
            
              
              8.
              
              Pd. Samps. Matthews for a saddle £345.
            
            
              
              Pd. do. for butter £96.
            
            
              
              Gave Mrs. Jefferson 7–16.
            
            
              June
              9.
              
              Gave Mrs. Jefferson £58–10.
            
            
              
              Pd. for 1 ℔ Chu-Chong tea £70.
            
            
              
              Pd. for 1 ℔ Hyson do. £100.
            
            
              
              Sold Barrett 1. hhd. tobo. T.I.C. No. 24. 1075 ℔ @ £65. a hundred to pay a debt to him. Recd. balce. £2–15.
            
            
              
              Sold Jas. Buchanan 1. do. T.I. P.F. No. 8. 1066 ℔ @ £65. a hundred to pay a debt of £383. and received the balance £316–10.
            
            
              
              10.
              
              Recd. for waggoning £12.
            
            
              
              Pd. for 1 gross corks £14–8.
            
            
              
              Pd. houshold expences £54.
            
            
              
              Sold John Hay 3. hhds. tobo.
            
            
              
                 @ £65. viz. T.I.M.  No. 20. 1010 ℔   No. 23. 1226.   No. 21. 1028. and received for it £2140–16.  
            
            
              
              11.
              
              Gave Jupiter for ferrge. 48/.
            
            
              
              Pd. houshold expences 18/.
            
            
              
              Pd. Rose for do. £22–16.
            
            
              
              12.
              
              Pd. houshold expences £60.
            
            
              
              Pd. into loan office for A. S. Jefferson £1809–7. & took Certificate.
            
            
              
              Pd. inspecting 10 hhds. tobo. Shockoe £19.
            
            
              June
              13.
              
              Recd. of Revd. Chas. Clay for A. S. Jefferson £426 towards discharge of his bond.
            
            
              
              Delivd. T. Garth 2. hhds. tobo. viz. P. F. No. 12. 1182. P. F. 3. 1263. to buy salt & pay Chisolm’s & Kerr’s shares of tobo.
            
            
              
              15.
              
              Sold Barrett 1. hhd. tobo. P. F. 10. 1181. to buy linen. Recd. balance £420–13. Note the price was £65. a hundred.
            
            
              
              16.
              
              Gave in Charity £4–10.
            
            
            
              
              Pd. into the loan office for A. S. Jefferson £2235 to be repaid in tobo. Note this is the whole money I have received for her & the £200 due from my father’s estate.
            
            
              
              17.
              
              Pd. for milk £49–10.
            
            
              
              Gave in Charity £4–10.
            
            
              
              18.
              
              Pd. John Hay for cyder £175.
            
            
              
              Pd. houshold expences 18/.
            
            
              
              19.
              
              Repd. Tom Shackleford takg. up mule £9.
            
            
              
              My two waggons impressed by the public.
            
            
              
              20.
              
              Gave in Charity £3.
            
            
              
              21.
              
              Gave Jupiter ferrge. to & from Petersbg. Ampthill £4–16.
            
            
              
              Pd. houshold expences £12.
            
            
              
              Gave Tom to buy bag £21.
            
            
              
              Pd. houshold expences 50/.
            
            
              
              Pd. Dixon for newspapers hitherto & half the current year £33.
            
            
              
              23.
              
              Pd. houshold expences £3.
            
            
              
              25.
              
              Gave Mrs. Jeff. for houshold expences £12.
            
            
              June
              26.
              
              Gave Mrs. Jeff. £206.
            
            
              
              27.
              
              Pd. houshold exp. 30/.
            
            
              
              28.
              
              Pd. do. £9.
            
            
              
              29.
              
              Pd. do. £12.
            
            
              
              30.
              
              Pd. do. £24.
            
            
              July
              1.
              
              Pd. Wylly barber’s acct. to this day £36.
            
            
              
              Gave Jupiter ferrge. to & from Petersbg. £9–12.
            
            
              
              3.
              
              Pd. houshold exp. 42/.
            
            
              
              4.
              
              Pd. for fish hooks 36/.
            
            
              
              6.
              
              Pd. houshold exp. 42/.
            
            
              
              7.
              
              Pd. do. £12.
            
            
              
              8.
              
              Sold Jas. Buchanan hhd. tobo. 1109. ℔ nett to pay debt to him & recd. balce. £487–10. Note it was £65. pr. C.
            
            
              
              10.
              
              Pd. houshold xp. £12.
            
            
              
              Pd. Francis Bright for James Hill for corn furnished last winter in full £418.
            
            
            
              
              11.
              
              Repd. Peter for shoe thread £9.
            
            
              
              12.
              
              Pd. Martin for 2. tumblers £12.
            
            
              
              Pd. Mrs. Jefferson houshold exp. £3.
            
            
              
              Pd. Isaac Zane for 2 maps £306.
            
            
              
              14.
              
              Pd. houshold expences £9–12.
            
            
              
              Gave Jupiter for ferrge. to Petsbg. £9.
            
            
              
              Sold Jas. Buchanan 1. hhd. tobo. No. 2. 1183. ℔ nett @ £65. Recd. £96.
            
            
              
              Gave in Charity £24.
            
            
              July
              15.
              
              Pd. Colo. TMRandolph houshold expences £90–1. & gave him an order on Jas. Buchanan for £303–18.
            
            
              
              16.
              
              Gave Jupiter for ferrge. 48/.
            
            
              
              Pd. houshd. exp. 42/—pd. do. 18/.
            
            
              
              19.
              
              Recd. of Jas. Buchanan balas. for tobo. £377–14.
            
            
              
              Gave Jupiter for ferrge. 30/.
            
            
              
              20.
              
              Pd. houshold expences £30.
            
            
              
              22.
              
              Pd. Dr. Brown for tamarinds £7–10.
            
            
              
              24.
              
              Pd. do. for do. £7–10.
            
            
              
              26.
              
              Gave Martin for ferrge. 48/.
            
            
              
              Gave in Charity £24.
            
            
              
              27.
              
              Pd. for coffee £30.
            
            
              
              28.
              
              Pd. houshd. exp. £21.
            
            
              
              29.
              
              Pd. do. £4–10.
            
            
              
              30.
              
              Pd. do. £45.
            
            
              
              31.
              
              Gave Bob for ferrge. £4–16.
            
            
              Aug.
              4.
              
              Pd. houshd. exp. £36.
            
            
              
              5.
              
              Pd. Peter Mauzey in part for mending chair £153.
            
            
              
              7.
              
              Recd. from Treasurer in part of salary for May & June £1000.
            
            
              
              Pd. Pet. Mauzey in full mending chair & chariot £279–5.
            
            
              
              Pd. Colo. Cary butcher’s acct. £234–16.
            
            
              Aug.
              9.
              
              Paid houshd. exp. £18.
            
            
              
              Gave Jupiter for ferrge. 48/.
            
            
              
              11.
              
              Pd. for 10. ℔ coffee £60.
            
            
              
              14.
              
              Recd. of Treasurer in part of salary for May & June £2004.
            
            
              
              Gave in charity £9.
            
            
              
              15.
              
              Pd. Jas. Buchanan for rum £258.
            
            
              
              Pd. for sugar £144.
            
            
              
              Pd. for 1 ℔ tea £110.
            
            
              
              Pd. for linen, pins & thread £489–18.
            
            
              
              Pd. Martin houshd. exp. £5–2.
            
            
            
              
              Gave Giovannini to buy provisns. £57.
            
            
              
              21.
              
              Paid for thread to Huds. Martin £60.
            
            
              
              Pd. Richardson mendg. lightening rod £12.
            
            
              
              22.
              
              Pd. Rice for mendg. chimney £15.
            
            
              
              23.
              
              Pd. Jame Hubbard 4. squirrel skins £6.
            
            
              
              Pd. Ned 2. do. £3.
            
            
              
              24.
              
              Pd. Mickie making coat £30.
            
            
              
              26.
              
              Pd. Chisolm for Mrs. Lewis for corn £24.
            
            
              
              Pd. Wm. Carrol mendg. harness £18.
            
            
              
              28.
              
              Pd. Lambert for 112 ℔ sugar £436–16.
            
            
              
              29.
              
              Pd. for 17. ℔ beef £25–10.
            
            
              
              30.
              
              Pd. houshold exp. £7–16.
            
            
              
              Pd. Bob ferrge. 47/.
            
            
              
              31.
              
              Pd. houshold exp. £39–12.
            
            
              Sep.
              1.
              
              Pd. houshold exp. £42.
            
            
              
              Pd. grinding knife 30/.
            
            
              
              2.
              
              Pd. houshold exp. £26–8.
            
            
              
              3.
              
              Pd. do. £52–16.
            
            
              
              Pd. Giovannini in part of wages £60.
            
            
              
              5.
              
              Pd. houshold exp. £19–10.
            
            
              
              6.
              
              Bought mule of Colo. TMRandolph for which I am to pay him 2000 ℔ tobo. of this year’s growth. (Doll Tweezer) 3. years old.
            
            
              
              Pd. houshd. exp. £24.
            
            
              
              7.
              
              Gave Mrs. Jefferson £172–4.
            
            
              
              Recd. of the Treasurer £1000.
            
            
              
              Pd. for 6. handkchfs. £159.
            
            
              
              8.
              
              Gave Mrs. Jefferson £12.
            
            
              
              Pd. Buchanan 2. pr. breeches £380.
            
            
              
              Gave Jupiter to buy chickens £18.
            
            
              
              9.
              
              Pd. for 10 ℔ coffee £60.
            
            
              
              10.
              
              Pd. for peaches 48.
            
            
              
              11.
              
              Pd. for needles £15.
            
            
              
              12.
              
              Gave in charity £16–10.
            
            
              
              Recd. back from Jupiter £18.
            
            
              
              14.
              
              Pd. for 1 ℔ powder £24. 4 ℔ shot £30.
            
            
              
              15.
              
              Pd. for Durantz £223–10.
            
            
              
              Pd. for 15 ducks £54.
            
            
              
              16.
              
              Recd. of the Treasurer my salary to June 30. £1996.
            
            
              
              Pd. for Durantz £34–10.
            
            
            
              Sep.
              17.
              
              Pd. houshold exp. £6.
            
            
              
              Pd. Pearson & co. butcher’s acct. £106–4.
            
            
              
              22.
              
              Gave Jupiter to buy chickens £21.
            
            
              
              Gave Mrs. Jefferson £10–10.
            
            
              
              Pd. Beckley for spa. in Canc. 5/.
            
            
              
              26.
              
              Pd. Sharpe for Bluewings @ 8. Doll. and Sorees @ 3. Doll. £84. (This was 24/ over.)
            
            
              
              Pd. houshold exp. £3–12.
            
            
              
              Pd. for thread £13–10.
            
            
              
              28.
              
              Gave in charity £16–10.
            
            
              
              Pd. shoes &c. for Mrs. Jefferson £84–6.
            
            
              
              Pd. Sharpe for Sorees £24. (is £4–10. over).
            
            
              
              30.
              
              Pd. for a rock £6.
            
            
              Oct.
              1.
              
              Pd. for 2. doz. silver buttons £108.
            
            
              
              Cash on hand £1717–13–3 of which £1410–9–3 is of emission of this year.
            
            
              
              Pd. for eggs 48/.
            
            
              
              Pd. Jame’s ferrge. 48/.
            
            
              
              2.
              
              Pd. Richd. Crouch smith’s acct. £534. which was 48/ too much.
            
            
              
              Gave Mrs. Jefferson £12.
            
            
              
              Pd. Giovanni for chocolate nuts £45.
            
            
              
              Pd. Richd. Spratly for Jos. Thompson £36.
            
            
              
              Gave Mrs. Jefferson £9.
            
            
              Oct.
              8.
              
              Pd. for Bluewings & Sorees £67–10.
            
            
              
              Pd. for fish £18.
            
            
              
              Pd. for peaches £5–4.
            
            
              
              10.
              
              Recd. of T. Garth for P. Mazzei £108.
            
            
              
              12.
              
              Gave Mrs. Jefferson £17–14.
            
            
              
              Pd. Wily for butter £18.
            
            
              
              Pd. for coffee £64–16.
            
            
              
              13.
              
              Pd. Bob ferrge. 48/.
            
            
              
              15.
              
              Pd. for milk 48/.
            
            
              
              Pd. for peaches £5–8.
            
            
              
              20.
              
              Pd. Bob ferrge. 48/.
            
            
              
              Pd. for wild ducks £18.
            
            
              
              Borrowed of Jas. Buchanan £720.
            
            
            
              
              24.
              
              Pd. Jos. Dailey for fish £60. which is £28–10 too much.
            
            
              
              Pd. Trueheart old acct. for beef £117 which was 36/ over.
            
            
              
              26.
              
              Pd. John Mayo for corn £750.
            
            
              
              30.
              
              Gave Mrs. Jefferson £10–10.
            
            
              
              31.
              
              Pd. houshd. exp. £3–12.
            
            
              
              Pd. for an iron pot £40–16.
            
            
              
              Note there is a paiment of 1800.£ to Duncan Rose for Simon Nathan omitted in some of the three preceding months. Nathan credits me as paid in July.
            
            
              Nov.
              3.
              
              Pd. for 4 geese £42.
            
            
              
              Pd. for potatoes £10–10.
            
            
              
              Pd. J. Blair for P. Mazzei £108.
            
            
              
              Our daughter Lucy Elizabeth born at 10H–45′ P. M. weighed 10½ ℔.
            
            
              
              I owe Jupiter £35–8.
            
            
              
              Gave Martin to buy ginger £30.
            
            
              
              Pd. Gautier for bosses to housing £90.
            
            
              
              Recd. of Jas. Buchanan £700–2.
            
            
              Nov.
              5.
              
              Pd. boy for finding mule £5–8.
            
            
              
              Pd. Mrs. Whateley £375.
            
            
              
              10.
              
              Pd. Pearson for beef £247–10 which is £7–16 too much.
            
            
              
              Recd. of Jas. Buchanan £700–4.
            
            
              
              Pd. Anthony Giannini £90.
            
            
              
              11.
              
              Gave Bob to pay ferrge. 48/.
            
            
              
              Recd. of Jas. Buchanan £1400–4.
            
            
              
              Pd. Williamson for TMRandolph for meats £1222–7.
            
            
              
              14.
              
              Pd. for 2. ℔ pepper £120.
            
            
              
              20.
              
              Pd. Wily dressing £80.
            
            
              
              Pd. do. for butter £192.
            
            
              
              Gave Mrs. Jefferson to buy pins £24.
            
            
              
              21.
              
              Pd. Peter Mauzie mendg. chariot £25–19.
            
            
              
              Pd. for 2 turkies £24.
            
            
              
              Pd. ferrge. £6–18.
            
            
            
              
              Pd. for 2. nutmegs £7–4.
            
            
              
              22.
              
              Gave Mrs. Jefferson £3.
            
            
              
              Gave Capt. Molly in charity £30.
            
            
              Nov.
              24.
              
              Pd. for 2 turkies £24.
            
            
              
              25.
              
              Pd. for 2. qts. oysters £15.
            
            
              
              27.
              
              Pd. for taking up horses £30.
            
            
              
              30.
              
              Gave Mrs. Jefferson £18.
            
            
              Dec.
              1.
              
              Pd. J. Mason for beef £193–10.
            
            
              
              Pd. for a knife £9.
            
            
              
              2.
              
              Pd. for oysters £25–10.
            
            
              
              Pd. ferrge. 48/.
            
            
              
              Pd. for butter £20–8.
            
            
              
              3.
              
              Pd. Jos. Dailey for fish £31–10.
            
            
              
              5.
              
              Pd. mending Mrs. Eppes’s watch £36.
            
            
              
              Pd. for eggs £9.
            
            
              
              Recd. of James Buchanan £700.
            
            
              
              6.
              
              Pd. houshold expences £13–10.
            
            
              
              8.
              
              Pd. do. £48.
            
            
              
              10.
              
              Gave Mrs. Jefferson £300.
            
            
              
              12.
              
              Agreed with Giovannini that he shall serve me another year for 20. barrels corn paiable at Monticello.
            
            
              
              Bought of Samuel Miller a horse mule (Rigdumfunnidos) 3. years old for £2000 for which sum gave order on Jas. Buchanan.
            
            
              
              13.
              
              Pd. Jupiter houshold expences £136–10 still owe him /.
            
            
              
              15.
              
              Pd. Jos. Dailey for fish in full £40.
            
            
              
              Pd. Sharpe for Ducks £165. Still owe 30/.
            
            
              
              16.
              
              Recd. of Treasurer £3000 in part of warrt. for £9000.
            
            
              
              Pd. James Buchanan £2000.
            
            
              
              Pd. S. Williamson for A. Cary for meats & flour £475.
            
            
              
              Pd. do. for himself for meats £279–6.
            
            
              Dec.
              17.
              
              Gave Mrs. Jefferson £200.
            
            
              
              Pd. Wylie for oysters £19.
            
            
              
              Gave Bob for ferrge. 50/.
            
            
              
              Pd. for oysters £7–10.
            
            
              
              23.
              
              Pd. for milk 48/.
            
            
              
              25.
              
              Gave printer’s boy £6.
            
            
              
              26.
              
              Recd. of the Treasurer £2130.
            
            
              
              Pd. Sharpe for ducks £105.
            
            
              
              Repd. Wylie houshold exp. £34–10.
            
            
            
              
              27.
              
              Pd. Jupiter £28–10.
            
            
              
              Still owe him £6–6.
            
            
              
              Pd. for milk £15–1.
            
            
              
              Pd. for oysters £15.
            
            
              
              28.
              
              Gave order to Quarter M. (Granv. Smith) to receive the following corn rents for the Paspehay lands
            
            
              
                  Barrels Benjamin Ramsay.    7.   Cary Wilkerson  14.   John Harris   Mrs. Ambler  17.   William Coles   William Lee  27. (or 37. qu.)   Champion Travis.  
            
            
              
              31.
              
              Borrowed of George £5–10.
            
            
              
              Gave an Indian £5–10.
            
          
        